Examination of all thirty plaintiffs on all the items at this time is not shown to be material and necessary. Order appealed from by plaintiffs, denying their motion to vacate defendant’s notice of taking plaintiffs’ examination before trial, unanimously reversed, with one bill of $20 costs and disbursements to the plaintiffs, without prejudice, however, to defendant’s right to demand from plaintiffs a full bill of particulars and further without prejudice to a motion by defendant-appellant, after service of plaintiffs’ bill of particulars, for an examination before trial of the plaintiffs, or an accredited representative of them having knowledge, after a showing that the items then to be requested are material and necessary. Settle order on notice. Present — Peck, P. J., Dore, Van Yoorhis and Breitel, JJ.